Case 0:21-cv-60748-AHS Document 1-1 Entered on FLSD Docket 04/06/2021 Page 1 of 18




                              EXHIBIT 1
Case Detail - Public - Broward County Clerk of Courts                   Page 1 of 3
Case 0:21-cv-60748-AHS Document 1-1 Entered on FLSD Docket 04/06/2021 Page 2 of 18



  Maria Von Romer Plaintiff vs. CKS Packaging, Inc., Defendant


     Broward County Case Number: CACE21005396
     State Reporting Number: 062021CA005396AXXXCE
     Court Type: Civil
     Case Type: Other - Discrimination Employment or Other
     Incident Date: N/A
     Filing Date: 03/15/2021
     Court Location: Central Courthouse
     Case Status: Pending
     Magistrate Id / Name: N/A
     Judge ID / Name: 08 Haimes, David A.




                                                                                               Total: 2
   −     Party(ies)


                                                              Attorneys / Address
       Party Type     Party Name                Address       Denotes Lead Attorney


       Plaintiff      Von Romer, Maria                                     Fleisher, Randy
                                                                              Retained
                                                                           Bar ID: 910546
                                                                         7805 SW 6 Court
                                                                         Platation, FL 33324
                                                                          Status: Active




https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTExMzkxND...               4/6/2021
Case Detail - Public - Broward County Clerk of Courts                   Page 2 of 3
Case 0:21-cv-60748-AHS Document 1-1 Entered on FLSD Docket 04/06/2021 Page 3 of 18



                                                                Attorneys / Address
       Party Type   Party Name                      Address      Denotes Lead Attorney


       Defendant    CKS Packaging, Inc.,                                     Monrose, Jennifer M
                                                                                 Retained
                                                                               Bar ID: 35602
                                                                  Ogletree,Deakins,Nash,Smoak & Stewart
                                                                         100 N Tampa St., Ste 3600
                                                                             Tampa, FL 33602
                                                                              Status: Active


                                                                           Generotti, Stephanie
                                                                                Retained
                                                                              Bar ID: 112924
                                                                Ogletree, Deakins, Nash, Smoak & Stewart
                                                                             100 N Tampa St
                                                                                 Ste 3600
                                                                            Tampa, FL 33602
                                                                             Status: Active




                                                                                                          Total: 0
   −    Disposition(s)


       Date                       Statistical Closure(s)


       Date              Disposition(s)                         View                 Page(s)




                                                                                                          Total: 5
   −    Event(s) & Document(s)



       Date         Description                                        Additional Text         View   Pages


       03/22/2021   Notice of Appearance
                                                                                                     2
                                                                       Party: Defendant
                                                                       CKS Packaging,
                                                                       Inc.,


       03/16/2021   Search for prior case performed per 2020-4-        none
                                                                                                     1
                    Civ-UFC-CO




https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTExMzkxND...                          4/6/2021
Case Detail - Public - Broward County Clerk of Courts                   Page 3 of 3
Case 0:21-cv-60748-AHS Document 1-1 Entered on FLSD Docket 04/06/2021 Page 4 of 18



       Date          Description                                    Additional Text        View   Pages


       03/15/2021    Civil Cover Sheet
                                                                                                 3

                                                                    Amount:
                                                                    $100,001.00


       03/15/2021    Complaint (eFiled)                             VERIFIED AND
                                                                                                 7
                                                                    JURY DEMAND
                                                                    Party: Plaintiff Von
                                                                    Romer, Maria


       03/15/2021    eSummons Issuance
                                                                                                 1
                                                                    Party: Defendant
                                                                    CKS Packaging,
                                                                    Inc.,




                                                                                                      Total: 0
   −    Hearing(s)

    There is no Disposition information available for this case.



                                                                                                      Total: 0
   −    Related Case(s)

    There is no related case information available for this case.




https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTExMzkxND...                      4/6/2021
                                    Case Number: CACE-21-005396 Division: 08
     Case 0:21-cv-60748-AHS Document 1-1 Entered on FLSD Docket 04/06/2021 Page 5 of 18
Filing# 123075504 E-Filed 03/15/2021 10:57:20 AM



                                                                 IN THE CIRCUIT COURT OF THE
                                                                17th JUDICIAL CIRCUIT, IN AND
                                                                FOR BROWARD COUNTY FLORIDA
                MARIA VON ROMER,

                          Plaintiff,                                   Case No.

                v.

                CKS PACKAGING, INC.,

                                  Defendant.


                                         VERIFIED COMPLAINT AND JURY DEMAND

               COME NOW the Plaintiff. MARIA VON ROMER, by and through the undersigned

               attorney and hereby files this Verified Complaint and Demand for Jury Trial against

               Defendant, CKS PACKAGING, INC., (hereinafter “Defendant”), and alleges:

                                        THE PARTIES. JURISDICTION. AND VENUE

                     1.      This action is for damages in excess of $30,000.

                 2.          This is an action for employment discrimination based on sexual harassment

         and retaliation in violation of F.S. 760 and for retaliation for blowing the whistle in

         violation of F.S.§ 448.102.

                 3.         At all times material, Plaintiff MARIA VON ROMER is a resident of Broward

         County and is otherwise sui juris.

                 4.         At all times material hereto. Defendant, CKS PACKAGING. INC , was and is a

         corporation registered in the State of Florida with its principal place of business in Broward

         County Florida.

                 5.         Venue is proper in the 17lh Judicial Circuit because the claims arose in

                 Broward County and the parties reside or are principled in Broward County, Fla.


                                                                                                          1

             FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 03/15/2021 10:57:17 AM.****
Case 0:21-cv-60748-AHS Document 1-1 Entered on FLSD Docket 04/06/2021 Page 6 of 18




                                  FACTS COMMON TO ALL COUNTS

             6.      Plaintiff was employed by Defendant in May 2018 as Safety Manager.

             7.      At the end of 2019 and the beginning of 2020,           Plaintiff was sexually

    harassed by Louis Urbina who was also employ ed by Defendant.

             8.      While Plaintiff was working for Defendant. Urbina made the following

    statements to Plaintiff: "1 make lots of money", "You are a rich woman.", Why don’t

    you buy me a drink, . . . come on Maria".

            9.       Urbina asked Plaintiff to go out with him repeatedly.

             10.     Plaintiff responded to Urbina: “I do not buy a man a drink" and "Leave

    me alone".

             11.     Urbina repeatedly responded to Plaintiff: "You and I are going to get

    married" and "You have a very nice body".

            12.      Urbina asked Plaintiff to go out with him repeatedly.

             13.     On March 5, 2020, while both were at work for Defendant, Plaintiff

    asked Urbina to stop making sexual comments and advances.

            14.      Mr. Urbina got upset, raised his voice, told Plaintiff: "You are crazy' and

    forgot to take your medications."

            15.      Urbina then made false allegations to Operations Manager Frontiero,

    who supervised both of Urbina and Plaintiff, that Plaintiff was yelling profanities and

    threw a chair.

            16.      Urbina told these lies to management in retaliation against Plaintiff for

    asking Urbina to stop harassing her me and to treat her with respect.

            17.      Plaintiff was suspended over the false allegations made by Urbina.



                                                                                                      2
Case 0:21-cv-60748-AHS Document 1-1 Entered on FLSD Docket 04/06/2021 Page 7 of 18




            18.    Plaintiff attempted to complain to Mr. Frontiero who told Plaintiff he did

    not want to hear her side of the side and that Plaintiff should "tell it to HR".

            19.    In retaliation for Plaintiffs complaint. Supervisor Frontiero suspended

    Plaintiff prior to notifying corporate human relations of the suspension, in violation of

    corporate policy.

            20.    Plaintiff complained to Human Resources three times about OSHA and

    EPA violations in regards to: oil spills; removal of the ladder that blocked the path to

    the fire exit; and, that there were no emergency lights when a power failure occurred.

            21.    The lire exit blockage was also reported by the Fire Marshall.

            22.    Plaintiff suffered retaliation for blowing the whistle on these problems

    by being ordered to check the timing belts on machines that Plaintiff had no experience

    with, which could have caused her injury, as it that same machine had caused an injury

    to an employee at another plant the day before.

            23.    Plaintiff then complained to Human Resources about the sexual

    harassment and was told that her employment was over.

            24.    Defendant fired Urbina after Plaintiff was terminated because other

    female employees complained Urbina sexually harassed them.

            25.    On March 17, 2020 Defendant offered Plaintiff one month's

    severance to sign a release agreement that included a non-disparagement clause.

            26.    Plaintiff would not agree to the contract and release.

            27.    Plaintiff has suffered damages do the discrimination, harassment

    and retaliatory termination that occurred during her employment by Defendant.

            28.    Plaintiff filed an EEOC Charge in April 2020.



                                                                                                3
Case 0:21-cv-60748-AHS Document 1-1 Entered on FLSD Docket 04/06/2021 Page 8 of 18




               29.      Defendant refused to respond to the EEOC charge.

               30.      Plaintiff is filing this lawsuit six months after filing the EEOC charge.

               31.      Plaintiff was compelled to hire legal counsel in order to get a fair remedy

    from Defendant.

               32.      Plaintiff has satisfied all prerequisites to filing this lawsuit.

                                                     Count I
                                                Sexual Harassment

               33.      The Plaintiff readopts and realleges Paragraphs 1 through 32 above, and further

    alleges:

               34.      Plaintiff was sexually harassed by co-worker Louis Urbina who made

    unwanted sexual comments, unwanted requests for dates and responded in anger when

    Plaintiff requested he stop harassing her.

               35.      Urbina made false allegations against Plaintiff in retaliation for her

    requests that he stop harassing her.

               36.      Plaintiff suffered damages as she was emotionally distraught, suspended

    and terminated as a result of the sexual harassment.

               WHEREFORE Plaintiff respectfully requests judgment be entered against

               Defendant to make her whole and that an Order be entered:

        a.           Awarding Plaintiff backpay;

        b.           Awarding Plaintiff front pay;

        c.           Awarding Plaintiff compensatory;

        d.           awarding Plaintiff punitive damages;

        e.           awarding attorney fees and costs;

        f.           Grant such other relief as the Court deems just and necessary.


                                                                                                      4
Case 0:21-cv-60748-AHS Document 1-1 Entered on FLSD Docket 04/06/2021 Page 9 of 18




                                             Count II
                                      Retaliatory Discharge

               37.        The Plaintiff readopts and realleges Paragraphs 1 through 32 above, and further

    alleges:

               38.        The Plaintiff attempted to complain to Operations Manager Frontiero that

    Urbina was sexually harassing her.

               39.        Frontiero refused to listen to Plaintiffs complaints and suspended her when she

    attempted to complain, prior to notifying corporate Human Resources of the suspension..

               40.        Defendant had general corporate knowledge that Urbina was sexually harassing

    Plaintiff and that she attempted to complain to Human Resources when she was suspended.

               41.        Plaintiff was terminated in retaliation for complaining of sexual harassment.

               42.        Plaintiff suffered damages as she was emotionally distraught, suspended and

    terminated in retaliation for complaining of sexual harassment.

                     WHEREFORE Plaintiff respectfully requests judgment be entered against

                     Defendant to make her whole and that an Order be entered:

                     a.       Awarding Plaintiff backpay;

                     b.       Awarding Plaintiff front pay;

                     c.       Awarding Plaintiff compensator}';

                     d.       Awarding Plaintiff punitive damages;

                     e.       Awarding attorney fees and costs;

                     f.       Grant such other relief as the Court deems just and necessary.




                                                                                                          5
Case 0:21-cv-60748-AHS Document 1-1 Entered on FLSD Docket 04/06/2021 Page 10 of 18




                                                  Count III
                                            Whistleblower Retaliaterv Discharj»e

               43.      The Plaintiff readopts and realleges Paragraphs 1 through 32 above, and further

    alleges:

               44.      Plaintiff complained to Operations Manager Steve Frontiero and Operation and

    Plant Manager Joe Murphy three times about OSHA and EPA violations regarding oil on the

    floor, fire exits being blocked and no emergency lights during a power outage.

               45.      Plaintiff suffered retaliation for blowing the whistle on these problems by being

    ordered to check the timing belt on machines that Plaintiff had no experience with, which could

    have caused her injury and which caused another employee who also u’as not qualified to do

    the job, a hand injury the day before at a different plant.

               46.     Plaintiff was terminated in retaliation for her complaints about violations of EPA

    and OSHA rules.

               47.     Plaintiff suffered damages as she was emotionally distraught, suspended and

    terminated in retaliation for complaining of OSHA and EPA violations.

                     WHEREFORE Plaintiff respectfully requests judgment be entered against

                     Defendant to make her whole and that an Order be entered:

               a. Awarding Plaintiff backpay;

               b. Awarding Plaintiff front pay;

               c. Awarding Plaintiff'compensatory;

               d. awarding attorney fees and costs pursuant to Fla. Stat. § 448.104;

               e. Grant such other relief as the Court deems just and necessary.



                                           JURY DEMAND


                                                                                                       6
Case 0:21-cv-60748-AHS Document 1-1 Entered on FLSD Docket 04/06/2021 Page 11 of 18




              48.   Plaintiff demands a jury to try all claims triable by a jury.

                                PLAINTIFF VERIFICATION




                                                        makiaj/on romer
   STATE OF FLORIDA:

   COUNTY OF BROWARD:

   BEFORE ME, the undersigned authority, personally appeared MARIA VON ROMER, who.

   being first duly sworn deposes and says that she has read the foregoing Verified Complaint and

   Jury Demand, and all Factual Allegations are correct to the best of her knowledge.


   SWORN TO and subscribed before me by MARIA VON ROMER, who is personally known to

   me, this
                jjjt   day of March, 2021.

                                       %
   My Commission Expires: '■
                                         I
                                                                                              rx
                                                                                    r
                                                                                                          i
                                                                n
                                                                       mbi              l
                                                        Notary Public
                                                        Sta/e of Florid.
                                                                                              .0?- ' ’fiOA*.' IAH il-
                                                                                            N0!J •        5; ‘.v o'r




                                                Respectfully submitted.


                                                 s/3l.S:teidc/l&t
                                                Randy A. Fleischer
                                                Florida Bar Number 910546
                                                7805 SW 6 Court
                                                Plantation FL 33324
                                                (954) 472-8401
                                                (954) 472-8446 (fax)
                                                randv@rafesq.com




                                                                                                              7
Case 0:21-cv-60748-AHS Document 1-1 Entered on FLSD Docket 04/06/2021 Page 12 of 18
Case 0:21-cv-60748-AHS Document 1-1 Entered on FLSD Docket 04/06/2021 Page 13 of 18
Case 0:21-cv-60748-AHS Document 1-1 Entered on FLSD Docket 04/06/2021 Page 14 of 18
Case 0:21-cv-60748-AHS Document 1-1 Entered on FLSD Docket 04/06/2021 Page 15 of 18
Case 0:21-cv-60748-AHS Document 1-1 Entered on FLSD Docket 04/06/2021 Page 16 of 18
FilingCase 0:21-cv-60748-AHS Document 1-1 Entered on FLSD Docket 04/06/2021 Page 17 of 18
       # 123487145  E-Filed 03/22/2021 10:27:36 AM


                 IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                           IN AND FOR BROWARD COUNTY, FLORIDA
                                       CIVIL DIVISION

        MARIA VON ROMER,

               Plaintiff,                                          CASE NO. CACE-21-005396
                                                                   DIVISION: 08
        v.

        CKS PACKAGING, INC.,

               Defendant.
                                             /

                                        NOTICE OF APPEARANCE

               COMES NOW Jennifer M. Moore, Esquire and Stephanie C. Generotti, Esquire of the law

        firm Ogletree, Deakins, Nash, Smoak & Stewart, P.C. and enters their Notice of Appearance for

        and on behalf of Defendant CKS PACKAGING, INC., in the above-captioned matter, and requests

        that copies of all pleadings, motions and other documents filed in the captioned matter be served

        on the undersigned.

        Dated: March 22, 2021.
                                                    Respectfully submitted,

                                                    /s/ Stephanie C. Generotti
                                                    Jennifer M. Moore, Esq.
                                                    Florida Bar No. 35602
                                                    jennifer.moore@ogletree.com
                                                    Stephanie C. Generotti
                                                    Florida Bar No. 112924
                                                    stephanie.generotti@ogletree.com
                                                    OGLETREE, DEAKINS, NASH,
                                                    SMOAK & STEWART, P.C.
                                                    100 North Tampa Street, Suite 3600
                                                    Tampa, Florida 33602
                                                    Telephone: 813-279-1247
                                                    Facsimile: 813-289-6530
                                                    Secondary Emails:
                                                    lennon.graves@ogletree.com
                                                    melissa.salazar@ogletree.com
                                                    tamdocketing@ogletree.com
                                                    Attorneys for Defendant
Case 0:21-cv-60748-AHS Document 1-1 Entered on FLSD Docket 04/06/2021 Page 18 of 18




                                       CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 22, 2021, I electronically filed the foregoing with the

   Clerk of Court via the Florida Courts E-Filing Portal, which will send electronic notification to:

                                      Randy A. Fleischer, Esq.
                                Law Offices of Randy A. Fleischer, P.A.
                                           7805 SW 6 Court
                                      Plantation, Florida 33324
                                          randy@rafesq.com
                                        Attorney for Plaintiff


                                                        /s/ Stephanie C. Generotti
                                                        Attorney

                                                                                             46478290.1




                                                    2
